        Case: 3:19-cv-00514-jdp Document #: 37 Filed: 05/29/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 ROBERT WENTWORTH,

                              Plaintiff,
        v.
                                                                          ORDER
 COLUMBIA COUNTY, ROGER BRANDNER,
                                                                       19-cv-514-jdp
 MICHAEL HAVERLEY, MARK SMIT,
 JORDAN HAUTER, DAVID CLARK, and
 CORY MILLER,
                    Defendants.


       On May 14, 2020, I granted a motion to compel filed by defendant Michael Haverley,

and I ordered pro se plaintiff Robert Wentworth to provide complete responses to Haverley’s

discovery requests. Dkt. 33. I also stated that I was inclined to grant Haverley’s request under

Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure for reasonable costs and attorney fees

incurred in filing the motion to compel, in light of Wentworth’s failure to present any

legitimate objection (or any response at all) to Haverley’s motion. I gave Wentworth the

opportunity to object to Haverley’s request for fees.

       Haverley has now filed an itemized statement of costs and fees, dkt. 31-6, and

Wentworth has not filed any objection or other response. After reviewing the itemized

statement and explanation from counsel, I find that Haverley’s request for $241.50 in fees and

costs is reasonable and an appropriate sanction for Wentworth’s failure to respond to

Haverley’s discovery requests. Accordingly, I am granting Haverley’s request for fees and costs.

       Also outstanding in this case is the motion for a protective order filed by all defendants

regarding depositions. Dkt. 34. The motion is nearly identical to the motion for a protective

order filed by defendants in several related cases, including another case in which Wentworth
        Case: 3:19-cv-00514-jdp Document #: 37 Filed: 05/29/20 Page 2 of 2



is a plaintiff. (The related cases are: 18-cv-368-jdp; 18-cv-582-jdp; 19-cv-515-jdp; 19-cv-516-

jdp; 19-cv-517-jdp; and 19-cv-518-jdp.) For the reasons explained in detail in those cases, I will

grant the motion for a protective order in part and deny it in part. I will not preclude defendants

from conducting in-person depositions, if all parties feel comfortable doing so. But I will not

require in-person depositions unless the parties make a good-faith effort to conduct remote

depositions using Zoom or similar technology, and they are unable to do so successfully. If the

parties are unable to conduct remote depositions, the parties should contact the court for

assistance.



                                             ORDER

       IT IS ORDERED that:

       1. Defendant Michael Haverley’s motion for fees and costs, Dkt. 36, is GRANTED.
          Plaintiff Robert Wentworth may have until June 29, 2020 to pay Haverley $241.50
          to compensate Haverley for the fees and costs incurred in filing his motion to
          compel.

       2. Defendants’ motion for a protective order, Dkt. 34, is GRANTED IN PART and
          DENIED IN PART. The parties must conduct depositions remotely unless all of the
          parties involved agree to in-person depositions.

       Entered May 29, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
